DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
Status of Claims
Claims 25-30 are new. 
Claims 1-24 are canceled. 
Claims 25-30 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Examiner’s notes
Claims 1-24 are canceled by applicant and new claims 25-30 were added. The pending rejections of the cancelled claims are considered moot.

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 1 “With regard to the 101 rejection, independent claim 25 has been amended to coincide with the illustration set forth in Example 42 of the "Subject Matter Eligibility Examples: 
Abstract Ideas" from the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP) Sections 2103 through 2106.07(c). 
As such, the claim passes Step 1 and is a statutory category as it recites a series of steps and, therefore, is a process. With regard to Step 2A - Prong 1, a judicial exception is recited. Specifically, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for human resources to access work item records and perform updates with assignment of the work item record. This is a method of managing interactions between people, like Example 42. Thus, the claim recites an abstract idea”
The examiner respectfully disagrees.
The examiner asserts that claim 25 recites an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea as explained in the 35 USC § 101 rejection (below). The Examiner asserts that claim 25 is distinguished from Example 42 simply because in Example 42 the combination of additional elements integrate the abstract idea into a practical application. Specifically, the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The claim as a whole integrates the certain method of organizing human activity into a practical application. The Examiner does not see any improvement over the prior arts systems in the instant pending claims. As a result, the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Claim Objections
Claim 25 is objected to because of the following informality:  Claim 25 recites “providing access to the processor by the plurality of human resources over a network” it should read “providing access by the processor to the plurality of human resources over a network”.
For the purpose of examination,  the Examiner interprets claim 25 as reciting “providing access by the processor to the plurality of human resources over a network”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the limitation “comparing the timestamp indicating modification for each of the plurality of human resources on the work item base state to a last known modified timestamp of a server for the state change action for a match by the intelligent process automation module” which renders the claim indefinite because the specification does not disclose further explanation on a last known modified timestamp of a server. 
Claims 26-30 depend from claim 25 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 25-30 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 25-30 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of providing work items to human resources to accept, edit, reschedule or cancel. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “providing access to the plurality of human resources so that each of the plurality of human resources can perform actions to the work item record concurrently with the record simultaneously updated with state change actions, information, and a timestamp indicating modification of the work item record; entering a base state by the work item record, wherein the plurality of human resources perform the actions to the base state, wherein the actions performed by a human resource comprise at least one of: edit work item, reschedule work item, cancel, accept work item, and, decline; comparing the timestamp indicating modification for each of the plurality of human resources on the work item base state to a last known modified timestamp for the state change action for a match by the intelligent process automation module, wherein if there is no match, transmitting an alert to the human resource and forcing a re-evaluation of the requested action; storing the work item record if it has been determined there is a match, wherein the match is based on time dimension attributes for handling the work item and information, and indicates there is availability of qualified human resources, and transitioning the work item into an accepted state; and transmitting a notification to the plurality of human resources that the work item has been accepted and assigned to one of the plurality of human resources, wherein once the item is assigned to the one of the plurality of human resources, removing the request from view of the other plurality of human resources”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching chat customer to a customer representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 26-30 recite certain methods of organizing human activity because the claimed elements describe a process for human resources to accept, edit, reschedule or cancel. As a result, claims 26-30 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 25 does not include additional elements that integrate the abstract idea into a practical application. Claim 25 includes additional elements that does not recite an abstract idea. The additional elements of claim 25 include “storing, by a processor comprising an intelligent process automation module, a work item record for scheduling with one of a plurality of human resources”, “by a processor”, “over a network through a user interface”, and “a server”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 25 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 26-30 do not include any additional elements beyond those recited by independent claim 25. As a result, claims 26-30 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 25 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 25 includes additional elements that does not recite an abstract idea. The additional elements of claim 25 include “storing, by a processor comprising an intelligent process automation module, a work item record for scheduling with one of a plurality of human resources”, “by a processor”, “over a network through a user interface”, and “a server”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 25 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 26-30 do not include any additional elements beyond those recited by independent claim 25. As a result, claims 26-30 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 25-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 25-28 are rejected under 35 U.S.C. 103 as being un-patentable over Park (US 20080126133 A1) in view Zhang (US 20170068735 A1), in further view of Wolthuis et al. (US 20150264180 A1), and in further view of Hinton et al. (US 8768741 B1).
Regarding claim 25. Park teaches A method comprising: [Park, para. 0002, Park teaches “The present invention relates generally to methods and systems, including computer program products, for sharing medical information” wherein a method] storing, by a processor comprising an intelligent process automation module, a work item record for scheduling with one of a plurality of human resources; [Park, para. 0051, Park teaches “The medical practice management server 240 includes a patient information database 262 and an insurance information database
252. The workflow processing module 250 stores part or all of the information associated with a patient in the patient information database 262” wherein “part or all of the information associated with a patient” is equivalent to a work item. Further, para. 0052 teaches “In some examples, the workflow processing module 250, the rules module 270, and/or the ITR module 280 are software modules located within the medical practice management server 240” wherein “the workflow processing module 250” is equivalent to the claimed intelligent process automation module] providing access to the processor by the plurality of human resources over a network through a user interface so that each of the plurality of human resources can perform actions to the work item record concurrently with the record simultaneously updated with state change actions, information, and a timestamp indicating modification of the work item record; [Park, para. Claim 1, Park teaches “A method of sharing medical information comprising: accessing a patient workflow by a first user; accessing the patient workflow by a second user; communicating information associated with the patient workflow between the first user and the second user; and modifying the patient workflow by the first user, the second user” wherein providing access to human resources to work on work item simultaneously. Further. Park teaches in para 0041 “In other examples, the medical practice management server 140 is a web server hosting a web application that the user 110a utilizes to access a patient workflow and communicate with other users. The medical practice management server 140 can be, for example, an information interface that communicates information from a medical practice client application on a computing device 120a that the user 110a utilizes to access a patient workflow” wherein providing access through a user interface via a network. Further, park teaches in para. 0048 “The master patient index module 160 automatically updates the information based on the healthcare facility permissions that the second user 110b (e.g., billing coordinator) can override the inputs of the first user 110a (e.g., receptionist)” wherein automatically updating information for a patient record (work item)] entering a base state by the work item record, wherein the plurality of human resources perform the actions to the base state, wherein the actions performed by a human resource comprise at least one of: edit work item, reschedule work item, cancel, accept work item, and, decline; [Park, claim 1, Park teaches “accessing a patient workflow by a first user; accessing the patient workflow by a second user; communicating information associated with the patient workflow between the first user and the second user” wherein entering a base state of the work item and human resources perform action on the work item. Further, Park teaches in claim 4 “the modifying the patient workflow further comprises adding, deleting, changing, approving, or any combination thereof of an item associated with the patient workflow” wherein actions performed by human resources include adding (editing) and deleting]
Park does not specifically teach, however, Zhang teaches comparing the timestamp indicating modification for each of the plurality of human resources on the work item base state to a last known modified timestamp of a server for the state change action for a match by the intelligent process automation module, wherein if there is no match, transmitting an alert to the human resource and forcing a re-evaluation of the requested action; [Zhang, para. 0013, Zhang teaches “when the crawling end fails to complete data crawl, and the task monitoring module has not received the information about completion of the task, using a task-monitoring thread to perform traversal on the data of the task, to compare the timestamp data of the distribution of the task and a present timestamp of the system, and to re-push the task that has not provided feedback to a crawl sequence of the controlling end, thereby returning to Step (2) until the required data crawl is completed” emphasis added, comparing timestamp data of a task to a system timestamp and re-evaluating the task based on comparison]  
Park teaches a healthcare professional (e.g., doctor, nurse, receptionist, medical billing administrator) can access a patient's workflow to add, delete, change, and/or approve of items associated with the workflow. Zhang teaches a task-crawling system and method for a distributed crawler system. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teaching of Zhang by comparing task’s timestamp and re-evaluate a state change.  The motivation to combine Park with Zhang has the advantage where a controlling end is used to assign a number to the task, to define a timeout period for the task, to generate a task-distributing event, and to store timestamp data of distribution of the task [Zhang, para. 0018]
Park in view of Zhang does not specifically teach, however, Wolthuis teaches storing the work item record if it has been determined there is a match, wherein the match is based on time dimension attributes for handling the work item and information, and indicates RESPONSE TO FINAL OFFICE ACTION Application No. 16/351,6602 of 5Attorney Docket No. P17021-US-00there is availability of qualified human resources, and transitioning the work item into an accepted state; [Wolthuis, para. 0052, Wolthuis teaches “In some cases, a worker may be unable to complete or fully fulfill the work item. The worker endpoint could be configured to enable a work item to be returned or re-entered in the system to be redistributed. In one variation, the work item could be programmatically added as a new work item preferably with attributes to indicate how to better distribute the work to a more qualified worker” wherein a match of work item based on time attributes for handling the work item. Further, Wolthuis teaches in para. 0032 “The set of work collections 110 of the preferred embodiment function to store pending work items (e.g., the work item 111).” Wherein storing the work item]
Wolthuis teaches Systems and methods for a work distribution service. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang to incorporate the teaching of Wolthuis by matching a work item based on time attributes for handling the work item.  The motivation to combine Park in view of Zhang with Wolthuis has the advantage where the work item may be re-entered (e.g., with the same work item), wherein the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052] 
Park in view of Zhang and Wolthuis does not specifically teach, however, Hinton teaches and transmitting a notification to the plurality of human resources that the work item has been accepted and assigned to one of the plurality of human resources, [Hinton, claim 1, Hinton teaches “Upon receipt of the test result, a plurality of work items are likely to be generated and/or created notifying one or more resources that action is needed and the appropriate course of action in view of the received result is to be determined” wherein notifying human resources a work item is entered] wherein once the item is assigned to the one of the plurality of human resources, removing the request from view of the other plurality of human resources in the user interface [Hinton, column 9 lines 24-27, Hinton teaches “Upon receipt of the test result, a plurality of work items are likely to be generated and/or created notifying one or more resources that action is needed and the appropriate course of action in view of the received result is to be determined” wherein notifying human resources a work item is entered]  
Hinton teaches displaying an item of work in a workflow context associated with a particular resource or list of available resources. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang and Wolthuis to incorporate the teaching of Hinton by sending a notification of an accepted work item and removing the work item from a view of human resources.  The motivation to combine Park in view of Zhang and Wolthuis with Hinton has the advantage of the ability to review past actions related to an item of work, in addition to an identity of the resource(s) that completed those past actions and the length of time that passed prior to the item of work reaching the authorized resource [Hinton, background] 
Regarding claim 26. Park in view of Zhang, Wolthuis, and  Hinton teaches all of the limitations of claim 25 (as above). Park in view of Zhang and  Hinton does not specifically teach, however, Wolthuis teaches wherein the information comprises one or more of. skills required of the qualified human resources; availability of the qualified human resources to handle the work item; and subject matter expertise of the qualified human resources [Wolthuis, para. 0038, Wolthuis teaches “The properties within the attributes field can be arbitrarily set. For example, a customer service application may include a language field which can be set with a set of languages the worker can speak and the proficiency at each language, seniority level which can be set with a value indicating how junior or senior the worker is, and a skills field including tags for any special skills the worker may have” Wherein skills of workers as information for matching with a work item]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang and  Hinton to incorporate the teaching of Wolthuis by matching a work item based on skills of a worker.  The motivation to combine Park in view of Zhang and  Hinton with Wolthuis has the advantage where the work item may be re-entered (e.g., with the same work item), wherein the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052] 
Regarding claim 27. Park in view of Zhang, Wolthuis, and  Hinton teaches all of the limitations of claim 25 (as above). Park in view of Zhang and  Hinton does not specifically teach, however, Wolthuis teaches wherein the plurality of human resources are associated with at least one of. a group having a specific skillset; a specific queue; a specific workgroup; a specific business unit; and, a logical grouping of human resources [Wolthuis, para. 0045, Wolthuis teaches “As such, a workflow instruction document can be used to serve a variety of use cases. For example, a workflow may be designed to distribute work according to worker (agent) language skills as shown in FIG. 3” Wherein distribute work according to worker (agent) language skills is equivalent to a specific group of human resources]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang and  Hinton to incorporate the teaching of Wolthuis by distributing work according to worker skills of human resources.  The motivation to combine Park in view of Zhang and  Hinton with Wolthuis has the advantage where the work item may be re-entered (e.g., with the same work item), wherein the method automatically weights the prioritization of distributing the work item to a qualified worker [Wolthuis, para. 0052] 
Regarding claim 28. Park in view of Zhang, Wolthuis, and  Hinton teaches all of the limitations of claim 25 (as above). Further, Park teaches wherein the view of a plurality of work items is periodically refreshed [Park, para. 0048 Park teaches “The master patient index module 160 automatically updates the information based on the healthcare facility permissions that the second user 110b (e.g., billing coordinator) can override the inputs of the first user 110a (e.g., receptionist)” wherein automatically updating information for a patient record (work item)]. 

 Claims 29-30 are rejected under 35 U.S.C. 103 as being un-patentable over Park  in view Zhang, in further view of Wolthuis, in further view of Hinton, and in further view of Vangell et al. (US 20200219039 A1).
Regarding claim 29. Park in view of Zhang, Wolthuis, and  Hinton teaches all of the limitations of claim 25 (as above). Park in view of Zhang, Wolthuis, and  Hinton does not specifically teach, however, Vangell teaches wherein the view comprises a view of a personal queue associated with the human resource [Vangell, figure 5, Vangell teaches a selection item for the worker to join a sales queue]
Vangell teaches displaying an item of work in a workflow context associated with a particular resource or list of available resources. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang, Wolthuis, and  Hinton to incorporate the teaching of Vangell by queuing human resources.  The motivation to combine Park in view of Zhang, Wolthuis, and  Hinton with Vangell has the advantage of improving customer experience by managing the number of sales personnel on the dealership floor and equitably rotating them [Vangell, Abstract]. 
Regarding claim 30. Park in view of Zhang, Wolthuis, and  Hinton teaches all of the limitations of claim 25 (as above). Park in view of Zhang, Wolthuis, and  Hinton does not specifically teach, however, Vangell teaches wherein the assigning to one of the plurality of human resources further comprises creating calendar events [Vangell, figure 5, Vangell teaches a who’s up next which is equivalent to creating a calendar]
Vangell teaches displaying an item of work in a workflow context associated with a particular resource or list of available resources. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Park in view of Zhang, Wolthuis, and  Hinton to incorporate the teaching of Vangell by creating a calendar.  The motivation to combine Park in view of Zhang, Wolthuis, and  Hinton with Vangell has the advantage of improving customer experience by managing the number of sales personnel on the dealership floor and equitably rotating them [Vangell, Abstract] 

 Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure because it discloses timestamp and perform a comparison with those threshold values to determine if an event should be generated to notify an administrator, Corley et al. (US 20040088406 A1).
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623